Citation Nr: 1448747	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection for PTSD was denied therein.  The Veteran appealed this determination.  In May 2011, he testified via video conference before the undersigned Board Veterans Law Judge regarding this matter.  The Board remanded for additional development in June 2011.

In a June 2013 decision, the Board denied service connection for PTSD.  The Veteran once again appealed.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Partial Remand (Joint Motion) filed earlier that month.  This Joint Motion called for the Board's decision to be vacated with respect to the aforementioned determination.  It also called for a remand.  As such, this matter is before the Board anew.  Review of the Veteran's paper and electronic claims files reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED a second time.


REMAND

Although the delay entailed by this remand is regrettable, undertaking additional development prior to readjudication of the Veteran's entitlement to service connection for PTSD is the only way to ensure he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.  

This duty includes following applicable evidentiary procedures of the VA Adjudication Manual (M21-1MR).  Campbell v. Gober, 14 Vet. App. 142 (2000); Patton v. West, 12 Vet. App. 272 (1999).  Pursuant thereto, attempts must be made to corroborate a claimed in-service stressor capable of being documented.  M21-1MR IV.ii.1.D.14.f., IV.ii.1.D.15.a.  Details such as name, timeframe narrowed to a few months, unit of assignment, and location are essential to maximize success.  M21-1MR IV.ii.1.D.14.f, IV.ii.1.D.15.c.  If sufficient detail is supplied, a request for corroboration shall be sent to the appropriate source.  M21-1MR IV.ii.1.D.15.b.  If sufficient detail is not supplied, a formal finding in this regard shall be made.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.f., D.16.a.

Before denying service connection for PTSD, the Board preliminarily determined in its June 2013 decision that the duty to assist had been satisfied.  This determination was deemed inadequate in the Joint Motion.  A failure to supply adequate reasons and bases in this regard was noted.  In particular, there was no discussion concerning how no attempts were made to locate corroborating evidence for one of the Veteran's claimed in-service stressors though these attempts were made concerning another similar claimed in-service stressor.  The Board thus was directed to review the details already supplied by him are sufficient to attempt corroboration and request additional details if needed.

Compliance with the Court, to include the terms of a Joint Motion, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  The Veteran has supplied many details regarding his claimed in-service stressor, to varying degrees of specificity, in VA treatment records dated in November 2004, January 2008, and July 2010.  These details also are contained in his May 2011 hearing testimony, and in statements from him dated in July 2010, September 2011, December 2011 (placing the pages of this statement in proper order was somewhat difficult, which appears to have contributed to confusion about the details that have been supplied), and September 2014.  

In May or June 1973, while stationed with the 84th Ordinance "squad" in Kaiserslautern, Germany, the Veteran was returning to base at night.  A car loaded with other US soldiers asked if he wanted a ride, which he turned down in favor of a cab for fear of being robbed.  Upon returning to base, the Veteran reported the incident to the military police.  They did not take any action because the incident occurred off base.  However, the other soldiers ultimately laid in wait for him on base.  The Veteran got out his knife, and later learned that he had killed one of them.  He was put on trial but, with the aid of his drill/mess Sergeant B., was exonerated due to a finding of self defense.  

This series of events, or at least portions thereof such as a trial, clearly is capable of being documented.  Further, sufficient detail has been provided to attempt to locate corroborating evidence.  The only unknown detail is the name of the soldier the Veteran killed.  All indications are that he does not know it.  In sum, requesting additional details from him is unnecessary.  Attempts must be made to corroborate his claimed in-service stressor based on the details that already have been supplied by requesting such from the appropriate source(s).  This includes the Crime Records Division of the US Army Crime Records Center as well as any other entity that may possess relevant documentation.

The duty to assist additionally includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

VA treatment records dated into September 2010 are available.  It is reiterated that some of them concern ongoing psychiatric care.  Others dated from September 2010 to present accordingly likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records also are available.  Though none concern psychiatric care, it is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate any along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if the aforementioned is unsuccessful.

If a VA medical examination and/or VA medical opinion has been provided, the duty to assist finally requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination and/or opinion is adequate when it allows for fully informed adjudication.  Id.  The service member's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination, which included a VA medical opinion, in April 2012.  PTSD was not diagnosed because there was no corroborated stressor upon which to base such a diagnosis.  It was noted, however, that another VA medical examination complete with VA medical opinion would be necessary if corroborative evidence was found.  Adjudication indeed would not be fully informed without making arrangements in this regard.  The Board is prohibited from rendering its own opinion on a medical question.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Whether PTSD is a proper diagnosis, and if so the stressor upon which it is based, is a medical question.

Accordingly, a REMAND is directed for the following:

1.  Request corroboration of the Veteran's claimed in-service stressor that occurred in Germany, using the details already provided which are set forth herein, from all appropriate source(s).  This includes the Crime Records Division of the U.S. Army Crime Records Center and any other entity that may possess relevant documentation such as the Joint Service Records Research Center (JSRRC).  Associate all responses received with the paper or electronic claims file.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his ongoing psychiatric care, dated from September 2010 to the present.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  Ask the Veteran to either submit any private treatment records concerning psychiatric care or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

4.  After completion of the above, undertake any other necessary development.  This includes, at a minimum, determining whether there is corroboration of the Veteran's aforementioned claimed in-service stressor or any other claimed in-service stressor.  If and only if it is determined that one or more of these stressors has been corroborated, make arrangements for the Veteran to undergo another VA medical examination.  The examiner, who shall be a psychologist or psychiatrist, shall review the paper and electronic claims files.  The examiner also shall interview and assess the Veteran.  
The examiner next shall diagnose him pursuant to the Diagnostic and Statistical Manual.  If PTSD is diagnosed, an opinion next shall be rendered as to whether it is at least as likely as not (50 percent or greater probability) due to the claimed in-service stressor.  A clear and complete rationale (explanation) supporting the opinion is required.  As such, medical principles should be discussed as they relate to the medical and lay (non-medical) evidence.  Use of medical literature is encouraged, but a copy or a least a citation of it is needed.  The examiner finally shall document all of the aforementioned in a report.

5.  Finally, readjudicate this matter.  Furnish the Veteran and his representative with a rating decision if the determination made is favorable.  If it is unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for any VA medical examination further may have the same impact.  38 C.F.R. § 3.655.  





(CONTINUED ON NEXT PAGE)
The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

